DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) and 112(b) rejections of claims 10-11 are withdrawn in view of applicants’ claim amendments.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with Jason A. Heist on June 8, 2021.

The application has been amended as follows: 
Claim 10 (currently amended):  A method for producing a single crystal substrate that is a method for producing a single crystal substrate including a foundation substrate having a plurality of grooves, in which a first crystal face and a second crystal face forming an angle more than 70.6° with respect to the first crystal face extend in a <110> direction, characterized by comprising:
a step of forming a plurality of first masks on a cubic single crystal base material 
a step of providing a plurality of second masks on the exposed surfaces of the cubic single crystal base material between the adjacent first masks; 
a step of etching the cubic single crystal base material by heating the cubic single crystal base material to sublimate a portion of the cubic single crystal base material located beneath the first masks, thereby forming the groove in a region facing the first mask in the surface of the cubic single crystal base material; and 
a step of removing the first mask.

Allowable Subject Matter
Claim 10 is allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for producing a single crystal substrate having a plurality of grooves in which a first crystal face and a second crystal face form an angle of more than 70.6° with respect to the first 
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2002/0124793 to Nakano, et al. (hereinafter “Nakano”) and U.S. Patent Appl. Publ. No. 2006/0169987 to Miura, et al. (“Miura”).  In Fig. 2 and ¶¶[0022]-[0040] Nakano teaches that a Si(001) single crystal substrate having a plurality of grooves which extend in a <110> direction may be formed by a photolithography technique in which a mask pattern having a predetermined linear width is formed on the substrate and the desired angle of the inclined surfaces may be formed by controlling the etching selection ratio of the resist and substrate.  Then in Figs. 2A-C and ¶¶[0053]-[0056] Miura teaches an embodiment of a method of manufacturing a semiconductor thin film in which a silicon oxide or nitride film is deposited on a Si substrate (1) and patterned by photolithography in order to form a mask pattern arranged toward the [-110] direction.  Selective etching by dry or wet etching forms a plurality of grooves defined by {111} and (001) facet planes.  However, neither .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 11 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2002/0124793 to Nakano, et al. (hereinafter “Nakano”). 
It is noted that claim 11 appears to be a product-by-process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product. It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact  identity of the claimed product or the prior art product cannot be determined by the Examiner.
Regarding claim 11, Nakano teaches a silicon carbide substrate (see, e.g., the Abstract, Figs. 1-9, and entire reference), characterized by comprising: 
a single crystal substrate produced by the production method according to claim 10 (see, e.g., Fig. 2 and ¶¶[0022]-[0040] which teach that a Si(001) single crystal substrate having a plurality of grooves which extend in a <110> direction may be formed by a photolithography technique in which a mask pattern having a predetermined linear width is formed on the substrate and the desired angle of the inclined surfaces may be formed by controlling the etching selection ratio of the resist and substrate; see specifically ¶[0033] which teaches that an inclination angle of each inclined face is preferably less than 54.7° which therefore means that the angle between a first and second crystal face which form each groove is greater than 70.6°; it is noted that the Si(001) substrate ); and 
a silicon carbide growth layer formed on the single crystal substrate (see, e.g., Fig. 3 and ¶¶[0029]-[0040] which teach that a SiC growth layer is formed on the Si(001) substrate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714